This is an accelerated calendar case.
On November 12, 1987, appellee Judy C. Woodring was involved in a two-car accident at the intersection of Summit and Herriff Roads in Ravenna, Portage County, Ohio. Appellee was cited for driving under the influence, R.C. 4511.19(A)(1), and driving with a blood-alcohol concentration level greater than the legal limit, R.C. 4511.19(A)(3).
Appellee moved the trial court to suppress the results of the breathalyzer test, claiming that the test was not performed within two hours of the accident. After the hearing, at which the hearsay statements of the other accident victims were suppressed, the trial court granted the motion.
Pursuant to Crim.R. 12(J), the state appealed this decision, and now advances the following assignment of error:
"The trial court erred in sustaining a hearsay objection at the preliminary suppression hearing."
R.C. 4511.19(B) provides that the results of the alcohol concentration test are admissible if the test is performed within two hours of the alleged violation. To establish this point, the state sought to introduce the testimony of the officer who issued the citations. The officer attempted to testify to the time of the accident through statements made to him by witnesses of the accident. However, the trial court sustained appellee's objection to the testimony, holding that it was inadmissible hearsay.
In its sole assignment of error, the state contends the trial court erred in excluding the officer's testimony. The state argues that the Rules of Evidence do not apply in a suppression hearing since the court is only making a preliminary determination as to the admissibility of the test results. In support, the state cites Evid.R. 101(C)(1), which states that the Rules of Evidence are not binding on admissibility determinations made pursuant to Evid.R. 104(A). The latter rule provides:
"(A) Questions of admissibility generally. Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions of subdivision (B). In making its determination it isnot bound by the rules of evidence except those with respect to privileges." (Emphasis added.)
The Staff Notes to both of these rules simply restate the general language of Evid.R. 104(A), i.e., the court is not obligated to follow the exclusionary *Page 81 
Rules of Evidence in making preliminary determinations. The Staff Notes also cite to McCormick, Evidence (2 Ed.1972) 122, Section 53, which states that courts should be able to use affidavits and hearsay in making such determinations.
Although not binding on this court, we note that the United States Supreme Court has stated that the rules of evidence normally "do not operate with full force at hearings before the judge to determine the admissibility of evidence." (Footnote omitted.) United States v. Matlock (1974), 415 U.S. 164, 172,94 S.Ct. 988, 994, 39 L.Ed.2d 242, 250. The court also noted that this principle was embodied in Rule 104(A) of the proposed Federal Rules of Evidence. The wording of the proposed rule is the same as that in the Ohio rule. In determining that the trial court had erred in not admitting hearsay evidence at a suppression hearing, the Matlock court emphasized that the circumstances in which the hearsay statement was made showed that it was reliable.
The Ohio rule gives the trial judge broad discretion concerning the admissibility of evidence presented in a suppression hearing. And while we do not advocate that a judge must admit all offered testimony regardless of the Rules of Evidence, in the instant case the acting judge refused to admit the disputed testimony solely because it was hearsay. It is clear that the acting judge felt that he had no other option. However, the table of evidence existing at that point in the hearing was too sparse to enable either the acting judge or this court to determine if there were any applicable hearsay exceptions which applied or if Evid.R. 101(C)(1) or 104(A) would have required a more extensive intake of evidence as to the surrounding circumstances prior to the exclusion of the disputed testimony.
The acting judge's decision to exclude the testimony therefore constituted an abuse of discretion because the testimony's undisputed status as hearsay does not per se bar its use in this instance under Evid.R. 101(C)(1), or 104(A) and possibly under one or more of the hearsay exceptions.
It is certainly not contested that a judge can make the right ruling albeit for the wrong reasons. Here, however, there is an insufficient table of evidence to determine if the ruling was right or wrong. Since this matter was clearly prejudicial to the prosecution, this matter must be reversed and remanded for a redetermination of the admissibility of the disputed evidence in light of Ohio Evid.R. 101(C)(1) and 104(A) or any applicable hearsay exceptions.
The judgment of the trial court is therefore reversed and this matter is remanded to the trial court for a new suppression hearing consistent with this opinion.
Judgment reversedand cause remanded. *Page 82 
CACIOPPO, J., concurs.
FORD, J., dissents.
MARY CACIOPPO, J., of the Ninth Appellate District, sitting by assignment.